DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakiyama et al. (2005/0116765) in view of Kim et al. (US 2010/0138684) and Hansquine et al. (US 2011/0004774).
Regarding claims 1, 6 and 11, Sakiyama et al. teach:
A semiconductor device comprising: 
a semiconductor die that includes: 
a logic circuit; 
a power supply voltage source to supply a power supply voltage to the logic circuit (Fig. 11, No. 5.1); 
a temperature sensor (Fig. 18, No. 5.6); 
a performance sensor (Fig. 11, No. 5.2); 
a memory (paragraph [0086]; the data is stored in the circuit region) to store a set of data representative of first calibration data of the performance sensor based on operating frequency (paragraph [0084]; the target delay information is based on operating frequency) and second calibration data of the performance sensor based on die temperature (paragraph [0094]); and 
adaptive voltage scaling circuitry configured to: 
determine a current die temperature based on measurement information obtained by the temperature sensor (paragraph [0093]); 
determine a current performance metric based on a measurement by the performance sensor; 
determine whether the current performance metric matches an expected performance metric based at least partially on the current die temperature and, if the current performance metric does not match the expected performance metric, indicate a performance sensor error (Fig. 11; paragraphs [0084] and [0067]; the delay information is compared to delay information based on operating frequency, which is at least partially based on temperature); and 
when a performance sensor error is indicated, determine an updated power supply voltage for correcting the performance sensor error based on an entry of the lookup table that corresponds to a current operating frequency and the current die temperature, and cause a current power supply voltage supplied by the power supply voltage source to be changed to the updated power supply voltage (paragraphs [0067], [0084] and [0093]-[0094]; The supply voltage, which is determined using an LUT for voltage, operating frequency and die temperature, is adjusted to account for discrepancy in delay information).
Sakiyama et al. do not explicitly teach an apparatus and method configured to apply a calibration setting to the performance sensor, wherein the calibration setting has an associated temperature range; determine whether the current die temperature is within the associated temperature range of the calibration setting; and in response to the current die temperature being within the associated temperature range of the calibration setting, determine a current performance metric based on a measurement by the performance sensor.
Kim et al., similarly, teach a memory system with dynamic supply voltage scaling.  Specifically, Kim et al. teach adjusting supply voltage and frequency based on the temperature falling within a set hysteresis band (paragraph [0034]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the temperature range dependent calibration parameters, as taught by Kim et al., in the apparatus and method of Sakiyama et al. in order to reduce supply voltage if “the temperature is too high” or increase supply voltage if the temperature is “sufficiently low to support increasing the supply voltage” (taught by Kim et al. at paragraph [0034]).
Sakiyama et al. and Kim et al. do not teach wherein the set of data is representative of minimum power supply voltages indexed by a range of operating frequencies and a range of die temperatures in a lookup table stored in the memory; and in response to the current die temperature being within the associated temperature range of the calibration setting, determine a current performance metric based on a measurement by the performance sensor.
Hansquine et al., similarly, teach temperature compensation for adaptive voltage scaler systems.  Specifically, Hanquine et al. teach a lookup table (e.g., Figs. 12, 13) wherein the set of data is representative of minimum power supply voltages indexed by a range of operating frequencies (or performance metric) and a range of die temperatures (Fig. 13; voltages are indexed for a range of operating frequencies (i.e. f1-fN) and range of die temperatures (paragraph [0074]). Hanquine et al. further teach: a temperature sensor (e.g., 48) for providing a measurement of current die temperature (paragraph [0010]: “The AVS may receive a temperature level from a temperature sensor coupled to the AVS. In this manner, the voltage level provided to the functional circuit(s) accounts for variations in both operating frequency and temperature level while avoiding or reducing voltage margin”); a performance sensor (paragraph [0039]: “ … based on the operating frequency determined by the AVS 11 …”) for providing a measurement of current performance metric (e.g., the operating frequency); and in response to the current die temperature being within the associated temperature range of the calibration setting (paragraph [0074]: by inherency, when the system operates to determine the minimum power supply voltages in accordance with the settings specified by the lookup table 136 or 140 stored in the AVS database 44, it is required that the current die temperature level must be within the associated temperature range of the calibration setting, e.g., -30 to +85.degree. C), determine a current performance metric (or operating frequency) based on a measurement by the performance sensor (paragraph [0071]: “If the temperature level has changed, … the AVS module 28 sets the new voltage level to the current voltage level with a voltage offset added to the voltage level setting signal 20 (block 134)”; that is, STEP 134 generates the new voltage level corresponding to an operating frequency when a change in temperature level occurs, wherein the new voltage level is determined by consulting the AVS frequency/voltage level lookup table for the measured temperature level and the measured operating frequency. See also paragraph [0009]: “ … The AVS may generate the voltage level setting signal in response to an indication that a new operating frequency should be provided to the functional circuit(s), or a change in temperature level”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the lookup table and the adaptive voltage scalers, as taught by Hanquine et al., into the combination of Sakiyama et al. and Kim et al. in order to utilize less memory for storage of the LUT (see Hansquine et al. at paragraphs [0073]-[0074]).
Regarding claims 2, 7 and 12, Sakiyama et al., Kim et al. and Hansquine et al. teach all the elements of claims 1, 6 and 11, respectively, as detailed above.  Sakiyama et al. further teach an apparatus and method wherein the performance sensor comprises a free running ring oscillator (paragraph [0087]).
Regarding claims 3, 8 and 14, Sakiyama et al., Kim et al. and Hansquine et al. teach all the elements of claims 1, 6 and 11, respectively, as detailed above.  Sakiyama et al. further teach an apparatus and method wherein the lookup table further comprises the set of data representative of first calibration data and the second calibration data (paragraph [0093]).
Regarding claims 4, 9 and 15, Sakiyama et al., Kim et al. and Hansquine et al. teach all the elements of claims 1,6 and 11, respectively, as detailed above.  Sakiyama et al. further teach an apparatus and method wherein the semiconductor die comprises a register to store the expected performance metric (paragraph [0084]).
Regarding claims 5, 10 and 13, Sakiyama et al., Kim et al. and Hansquine et al. teach all the elements of claims 1, 6 and 11, respectively, as detailed above.  Kim et al. teach an apparatus and method wherein the on-die temperature sensor comprises an analog temperature sensor (see paragraph [0034]; the resistance temperature detector is an analog temperature sensor).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the temperature sensor, as taught by Kim et al., in the apparatus and method of Sakiyama et al., Kim et al. and Hansquine et al. in order to control supply voltage if “the temperature is too high” or increase supply voltage if the temperature is “sufficiently low to support increasing the supply voltage” (taught by Kim et al. at paragraph [0034]).
Regarding claims 16, 17 and 18, Sakiyama et al., Kim et al. and Hansquine et al. teach all the elements of claims 1, 6 and 11, respectively, as detailed above.  Kim et al. teach an apparatus and method wherein the adaptive voltage scaling circuitry is configured to update the calibration setting in response to the current die temperature being outside the associated temperature range of the calibration setting (paragraph [0034]; the supply voltage and frequency are calibrated based on the temperature being outside the set threshold).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the temperature dependent adaptive voltage scaling circuitry, as taught by Kim et al., in the apparatus and method of Sakiyama et al., Kim et al. and Hansquine et al. in order to control supply voltage if “the temperature is too high” or increase supply voltage if the temperature is “sufficiently low to support increasing the supply voltage” (taught by Kim et al. at paragraph [0034]).

Response to Arguments
4.	Applicant's arguments filed 05/18/2022 with respect to the rejection under 35 USC 112(a) are deemed persuasive. As such, the corresponding rejection has been withdrawn.
5.	Applicant’s arguments with respect to the rejections under 35 USC 103 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-3 as set forth above in this Office action.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862        

/TOAN M LE/Primary Examiner, Art Unit 2864